IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


                                         : No. 475 MAL 2016
                                         :
                                         :
CADLES OF GRASSY MEADOWS, II ,           : Petition for Allowance of Appeal from
LLC, , SUBSTITUTED PLAINTIFF TO          : the Order of the Superior Court
BROWN BARK I, L.P., ASSIGNEE OF          :
SOVEREIGN BANK, SUCCESSOR BY             :
MERGER TO MAIN STREET BANK,              :
                                         :
                  Respondent             :
                                         :
                                         :
             v.                          :
                                         :
                                         :
BET SHAVEI-TZION A/K/A BET SHAVEI-       :
TZION, INTERNATIONAL AND/OR BET          :
SHAVEI-TZIO, LTD., INTERNATIONAL,        :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of October, 2016, the Petition for Allowance of Appeal

is DENIED.